Order
PER CURIAM.
Connie Johnson appeals from a final award of permanent partial disability benefits entered by the Labor and Industrial Relations Commission. Johnson contends the Commission erred in failing to award her permanent total disability and past and future medical benefits. She asserts the facts found by the Commission do not support the award of permanent partial disability, the award is unsupported by competent and substantial evidence, and the award is against the overwhelming weight of the evidence. For reasons explained in a Memorandum provided to the parties, we find no error and affirm the Commission’s order.
AFFIRMED. Rule 84.16(b).